349 So. 2d 735 (1977)
Joseph Edward MATRASCIA and Josephina Matrascia, Appellants,
v.
The STATE of Florida, Appellee.
Nos. 76-1816, 76-1874 and 76-1875.
District Court of Appeal of Florida, Third District.
August 23, 1977.
Rehearing Denied September 21, 1977.
Horton, Perse & Ginsberg, Miami, for appellants.
*736 Robert L. Shevin, Atty. Gen. and Margarita Esquiroz, Asst. Atty. Gen., for appellee.
Before PEARSON, BARKDULL and HUBBART, JJ.
PER CURIAM.
These appeals are by Joseph and Josephina Matrascia, who were jointly tried before a jury and found guilty upon two counts for receiving stolen property and one count for the obstruction of service of execution of a search warrant. The single question presented in this consolidated appeal is: Whether the trial court erred in denying each defendant's motion for a judgment of acquittal made at the close of the state's case. An examination of the record in the light of the briefs and oral argument requires affirmance upon the law set forth in Lynch v. State, 293 So. 2d 44 (Fla. 1974), where the court held:
"A defendant, in moving for a judgment of acquittal, admits not only the facts stated in the evidence adduced, but also admits every conclusion favorable to the adverse party that a jury might fairly and reasonably infer from the evidence. The courts should not grant a motion for judgment of acquittal unless the evidence is such that no view which the jury may lawfully take of it favorable to the opposite party can be sustained under the law."
See also Delgado v. State, 319 So. 2d 610 (Fla.3d DCA 1975).
Affirmed.